department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date uil number legend l state a city x y date z date aa dear ------------------- the internal_revenue_code this letter is in response to your ruling_request under sec_6033 of facts l is a captive_insurance_company formed under the laws of state a to provide casualty insurance coverage exclusively to the roman catholic diocese of city x the diocese and its affiliates the affiliates consist of the roman catholic churches in the y parishes that are in the diocese as well as diocesan-related entities all of which are exempt from federal_income_tax under sec_501 of the code l’s only revenue consists of insurance premiums from the diocese and its affiliates state a does not permit the formation of nonprofit captive insurance_companies thus l was formed as a for-profit stock corporation all of the stock of which is held by the diocese l has amended its articles of incorporation to add the appropriate dissolution language to provide that the transfer of any shares of stock to any person other than the diocese is prohibited and that any such attempted transfer will be null and void and to add a legend to the stock certificate l issued to the diocese stating that any transfer of stock is subject_to the restrictions contained in the articles of incorporation sec_501 of the code effective date aa because it is described in sec_501 the internal_revenue_service also determined that l is not a private_foundation because it is described in sec_509 l’s bylaws provide that the diocese elects a majority of l’s officers and trustees on date z the internal_revenue_service recognized l as exempt from tax under ruling requested l is excepted from filing an annual return because it is an organization described in sec_6033 of the code applicable law sec_6033 of the code states that except as provided in sec_6033 every organization exempt from tax under sec_501 must file an annual return activities are not required to file an annual return one type of organizations is churches their integrated_auxiliaries and conventions or associations of churches of organizations consist of sec_1_6033-2 of the income_tax regulations states that these types sec_6033 of the code provides that certain types of organizations or a church an interchurch organization of local units of a church a convention or association of churches or an integrated_auxiliary_of_a_church as defined in paragraph h of this section sec_1_6033-2 of the regulations states that the term integrated_auxiliary_of_a_church means an organization that is described both in sec_501 and sec_509 or ii affiliated with a church or a convention or association of churches and iii internally supported sec_1_6033-2 of the regulations provides that for purpose of paragraph h ii one way that an organization is affiliated with a church or a convention or association of churches is if the organization is operated supervised or controlled by or in connection with as defined in sec_1_509_a_-4 a church or a convention or association of churches i sec_1 h of the regulations provides that for purpose of paragraph h iii an organization is internally supported unless it i offers admissions goods services or facilities for sale other than on an incidental basis to the general_public and ii normally receives more than percent of its support from a combination of government sources public solicitations of contributions and receipts from the sale of admissions goods performance of services or furnishing of facilities in activities that are not unrelated trades_or_businesses rationale sec_6033 of the code provides that an organization that is an integrated_auxiliary_of_a_church is not required to file an annual return sec_1 h of the regulations states that the term integrated_auxiliary_of_a_church is an organization that meets three requirements first the organization must be described in sec_501 and sec_509 sec_509 or sec_509 of the code on date z the internal_revenue_service recognized l as an organization described in sec_501 and in a therefore l meets the first requirement second the organization must be affiliated with a church or a convention or association of churches under sec_1_6033-2 of the regulations one way that an organization is affiliated with a church or a convention or association of churches is if the organization is operated supervised or controlled by or in connection with as defined in sec_1_509_a_-4 a church or a convention or association of churches by having ruled on date z that l was an organization described in sec_509 of the code the internal revenue reached this conclusion with respect to l therefore l meets the second requirement third the organization must be internally supported under sec_1 h of the regulations an organization is internally supported unless it i offers admissions goods services or facilities for sale other than on an incidental basis to the general_public and ii normally receives more than percent of its support from a combination of government sources public solicitations of contributions and receipts from the sale of admissions goods performance of services or furnishing of facilities in activities that are not unrelated trades_or_businesses l neither sells any goods or services to the general_public nor receives any support from these sources therefore l meets the third requirement as a result l meets all the requirements as an integrated_auxiliary_of_a_church within the meaning of sec_6033 of the code and sec_1_6033-2 of the regulations ruling l is excepted from filing an annual return because it is an organization described in sec_6033 of the code this ruling is based on the understanding that there will be no material changes this ruling does not address the applicability of any section of the code or in the facts upon which it is based regulations to the facts submitted other than with respect to the sections described k of the internal_revenue_code provides that it may not be used or cited by others as precedent name and telephone number are shown in the heading of this letter revenue service we are sending a copy of this letter to your authorized representative in accordance with the powers of attorney currently on file with the internal if you have any questions about this ruling please contact the person whose this ruling is directed only to the organization that requested it section sincerely s debra kawecki manager exempt_organizations technical group
